UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MALE DIXON a/k/a JAMES KING,

                                  Plaintiff,
                                                                   17-cv-7359 (NSR)
                      -against-
                                                                        ORDER
 BARBARA VON BLACKENESEE,
 Warden, individually and in official capacity,

                                  Defendant.

NELSON S. ROMAN, United States District Judge:

          Plaintiff Male Dixon is proceeding pro se in this Section 1983 action against Barbara Von

Blanckensee. (See Complaint, ECF No. 1.) On June 11, 2019, this Comi issued an Opinion &

Order denying Defendants' Motion to Dismiss Plaintiff's Complaint. (See ECF No. 35.)

          One June 17, 2019, Defendants filed a Motion for Reconsideration of the Opinion & Order

(ECF No. 36), as well as a Letter Motion for an Extension of Time to answer Plaintiff's Second

Amended Complaint and to submit a case management plan. (ECF No. 38.) In their Letter Motion,

Defendants requested an extension of time of 60 days from when this Court resolves the pending

Motion for Reconsideration to answer the Complaint and continue the litigation process.

          Defendants Letter Motion is GRANTED in pmi and DENIED in part. Defendants shall

have an extension of 30 days after this Comi resolves the Motion for Reconsideration to answer

the Second Amended Complaint and submit a case management, provided of course, that the

Motion for Reconsideration does not result in dismissal of the suit.

       The Clerk of the Comi is respectfully directed to terminate the Motion at ECF No. 38, mail

a copy of this order to Plaintiff at his listed address, and show proof of service on the docket.

                                                                  SO ORDERED

 Dated:      June 18, 2019
             White Plains, New York

                                                              f::IBL~ON S. ROMAN
                                                            United States District Judge
